DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to the Applicant’s arguments filed on 03/04/2021, wherein: Claims 1-5, 8-11 are amended, and no new matter is added. Accordingly claims 1-11 are now pending.
Response to Arguments
Applicant’s arguments, filed on 03/04/2021, with respect to claim interpretation and 112 rejections  have been fully considered and are persuasive.  The claim interpretation of claim 1, the 112(a) rejections of claims 4-6, and the 112(b) rejection of claims 1-11 have been withdrawn. 

Applicant's arguments filed on 03/04/2021 with respect to the rejections of claims 1, 7-11 under 103 have been fully considered but they are not persuasive. The applicant argues that the KAZUSHI reference is silent with respect to integrating first data (representative of angular velocity) with second data (representative of GPS data) based on a set priority in order to estimate a position of a moving apparatus. “Priority”, as recited in the claims, is a term, which grants either of the first or second data a higher weight with respect to the other. Furthermore, the claim language of the independent claims teaches that the said priority is set based on a “value of the angular velocity of a wheel”. However, the said “value” is broadly interpreted because it does not specify or narrow down the criteria that grants the priority for the first data, other than it is a “value of the angular velocity”. Therefore, this value could be attributed to an arbitrary measure, number, or range, and the set priority could be attributed to any criteria that takes the angular velocity measure into consideration. On the other hand, as shown in paragraphs 91, 92, and 93 of KAZUSHI, the angular velocity data obtained from the gyro sensors is added .

Applicant’s arguments, filed on 03/04/2021, with respect to the rejection of claim 3 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Kazushi and Kurashina in further view of Frelich et al. (US 20160054471A1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over KAZUSHI (JP-2002318274-A) in view of KURASHINA et.al. (US 10451419 B2).
Regarding claims 1, 10, and 11, Kazushi teaches a position estimation system ([0001]) comprising: 
One or more first sensor configured to output data of an angular velocity of a moving apparatus ([0061]: “angular velocity data sampling outputs from gyro sensors 15”), 5 
a second sensor configured to output second data including position data of the moving apparatus ([0010]: “GPS antenna”,” dynamic posture change is analyzed”); 
a self-position estimation circuit configured to set a priority of the first data according to a value of the angular velocity ([0060]: “computer device 9”; [0061]: “Analysis means for analyzing the position, orientation or attitude change of the vehicle body 1 based on the angular velocity data”; [0091]; [0092]; [0093]; Gyrosensors have a better resolution than GPS sensors; the angular velocity is the same everywhere in the vehicle body that is close to a rigid body, the velocity of any part of the vehicle body can be accurately obtained based on the angular velocity data, this gives a higher weight to the gyrosensors in their ability to correct for the error in GPS data) and integrate the first 
a data output circuit configured to output data related to the estimated position of the moving apparatus ([0060]: “display device 10”).
However, although KAZUSHI discloses three gyro sensors arranged on the vehicle to measure the rotational angular velocities of the vehicle around the three orthogonal axes X, Y, and Z and can be used in determining a position, attitude, or attitude change of the vehicle body (Paragraphs 0058 and 0060), it doesn’t explicitly recite angular velocity of a wheel. On the other hand, KURASHINA reference teaches gyro sensors mounted on the wheels for detecting rotation information of the wheel and a processing unit for calculating positional information of the moving object based on the rotation information of the wheel (Abstract; Figures 1 & 2, Element 800 (mounted on the wheel 35), Gyro sensor 810; Col. 5, Lines 60-61). 
Therefore, it would have been obvious to someone with ordinary skill in the art to modify the KAZUSHI reference to incorporate the teachings of Kurashina, and replace one of the gyro sensors in the KAZUSHI reference with that in the KURASHINA reference (gyro sensor located on the wheel of the moving apparatus). Since the wheel is in contact with a surface on which the moving object is traveling, the direction or the rotation of the wheel accurately reflects the movement direction or the movement velocity of the moving object. Therefore, using the gyro sensors on the wheels of the moving apparatus leads to data integration that takes the angular velocity of the wheels into consideration and thus to more accurate position estimation of the moving object, as disclosed by Kurashina (Col. 2, Lines 24-31).
	Regarding claim 7, Kazushi does not teach the first data is data 15 related to wheel odometry of the moving apparatus. On the other hand, Kurashina teaches the first data is data 15 related to wheel odometry of the moving apparatus (Col. 1, Line 17; Col. 8, Line 63: Self-running moving object; Col. 9, Line 55). 

	Regarding claim 8, Kazushi teaches the self-position estimation circuit integrates the first data with the second data by a Kalman filter ([0017]; [0018]).
	Regarding claim 9, Kazushi teaches the wheel is a plurality of wheels each rotating independently (Figure 1: Car comprises of multiple wheels, front and rear wheels rotate independently). 
However, it does not teach the first data comprises the angular velocity of each of the plurality of the wheels. On the other hand, Kurashina teaches the first data comprises the angular velocity of each of the plurality of the wheels (Col. 14, Lines 52-57: Detection apparatus (as shown in Figure 2 and Col 2, Lines 45-46) includes gyrosensors 800 mounted on each wheel). 
It would have been obvious to someone with an ordinary skill in the art before the effective filing date of the current application, to modify the Kazushi reference to incorporate the teachings of Kurashina, and mount gyrosensors on each wheel in order to better track the position and posture change of the moving body. Since the wheels are in contact with a surface on which the moving object is traveling, the direction or the rotation of each of the wheels accurately reflects the movement direction or the movement velocity of the moving object as disclosed by Kurashina (Col. 2, Lines 24-31). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kazushi and Kurashina in further view of Frelich et al. (US 20160054471A1).
Regarding claim 3, Kazushi does not teach when the value of the 20 angular velocity of the wheel included in the first data is larger than a preset threshold, the self- position estimation circuit estimates the position of the moving apparatus based on the second data. However, Frelich et al. teaches when the value of the 20 angular velocity of the wheel included in the first data is larger than a preset threshold, the self- position estimation circuit estimates the position of the moving apparatus based on the second data ([0010]: “determining if the first wheel slips based on the first wheel rotational speed data exceeding a predetermined value and, if the first wheel slips, determining a first location along the first side of the compactor where the first wheel slips based on the GPS data”.) 
It would have been obvious to someone with an ordinary skill in the art to modify the Kazushi reference to incorporate the features of Frelich et al., to rely on GPS data when angular velocity is larger than a preset threshold (i.e. when the angular velocity is erroneous). Doing so would eliminate the influence of the error in the value of angular velocity. 

Allowable Subject Matter
Claims 2, 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        




/RAMI KHATIB/Primary Examiner, Art Unit 3669